Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 1 of 63




                     Composite Exhibit 1
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 2 of 63
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 3 of 63
Trademark Electronic Search System (TESS)
               Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 4 of 63
               United States Patent and Trademark Office

               Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


   Trademarks > Trademark Electronic Search System (TESS)
   
 TESS was last updated on Thu Mar 19 03:21:04 EDT 2015



      Logout   Please logout when you are done to release system resources allocated for you.

 Record 1 out of 1

                                                       ( Use the "Back" button of the Internet Browser to return to TESS)



 Word Mark                   TIFFANY & CO.
 Goods and Services          IC 014. US 028. G & S: Jewelry and Watches. FIRST USE: 18680000. FIRST USE IN COMMERCE:
                             18680000
 Standard Characters
 Claimed
 Mark Drawing Code           (4) STANDARD CHARACTER MARK
 Serial Number               70023573
 Filing Date                 July 29, 1893
 Current Basis               1A
 Original Filing Basis       1A
 Change In
                             CHANGE IN REGISTRATION HAS OCCURRED
 Registration
 Registration Number 0023573
 Registration Date           September 5, 1893
 Owner                       (REGISTRANT) Tiffany & Company CORPORATION NEW YORK New York NEW YORK

                             (LAST LISTED OWNER) TIFFANY (NJ) LLC LIMITED LIABILITY COMPANY DELAWARE 15 SYLVAN WAY
                             PARSIPPANY NEW JERSEY 07054
 Assignment
                             ASSIGNMENT RECORDED
 Recorded
 Attorney of Record          LAWRENCE E. APOLZON
 Type of Mark                TRADEMARK
 Register                    PRINCIPAL
 Affidavit Text              SECTION 8(10-YR) 20121117.
 Renewal                     6TH RENEWAL 20121117
 Live/Dead Indicator         LIVE




                                             |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.2.1[3/19/2015 2:47:33 PM]
USPTO Assignments on the Web
            Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 5 of 63
            United States Patent and Trademark Office

             Home | Site Index| Search | Guides | Contacts| eBusiness| eBiz alerts | News| Help




 Assignments on the Web > Trademark Query


                                      Trademark Assignment Abstract of Title
  Total Assignments: 8
          Serial #: 70023573                Filing Dt: 07/29/1893                  Reg #: 23573                       Reg. Dt: 09/05/1893
       Registrant: Tiffany & Company
             Mark: TIFFANY & CO.
  Assignment: 1
     Reel/Frame: 0497/0773                          Recorded: 05/13/1985                                              Pages: 21

                   AS SECURITY FOR OBLIGATIONS RECITED, ASSIGNOR HEREBY GRANTS A SECURITY INTEREST UNDER SAID MARK, SUBJECT TO
     Conveyance:
                   AGREEMENT RECITED (SEE RECORD)
        Assignor: TIFFANY AND COMPANY                                                                Exec Dt: 05/08/1985
                                                                                                  Entity Type: UNKNOWN
                   DBA/AKA/TA: AKA TIFFANY & COMPANY AND TIFFANY & CO.
                                                                                                  Citizenship: NONE
        Assignee: ARABIAN INVESTMENT BANKING CORPORATION (INVESTCORP) SERVICES,                   Entity Type: CORPORATION
                  N.V.                                                                            Citizenship: NETHERLANDS ANTILLES
                   9WEST 57TH ST.

                   NEW YORK, NEW YORK 10019

  Correspondent: CUSHMAN, DARBY, ET AL.

                   8TH FLOOR

                   1801 K ST., N.W.

                   WASHINGTON, DC 20006
  Assignment: 2
     Reel/Frame: 0497/0794                          Recorded: 05/13/1985                                              Pages: 21

                 AS SECURITY FOR OBLIGATIONS RECITED, ASSIGNOR HEREBY GRANTS A SECURITY INTEREST UNDER SAID MARK SUBJECT TO
     Conveyance:
                 AGREEMENT RECITED, (SEE RECORD FOR DETAILS)
        Assignor: TIFFANY AND COMPANY                                                                Exec Dt: 05/08/1985
                                                                                                  Entity Type: UNKNOWN
                   DBA/AKA/TA: AKA TIFFANY & COMPANY AND TIFFANY & CO.
                                                                                                  Citizenship: NONE
        Assignee: GENERAL ELECTRIC CREDIT CORPORATION                                             Entity Type: CORPORATION
                                                                                                  Citizenship: NEW YORK
                   2777 SUMMER ST.

                   STAMFORD, CONNECTICUT 06905

  Correspondent: CUSHMAN, DARBY, ET AL.

                   8TH FLOOR

                   1801 K ST, N.W.

                   WASHINGTON, DC 20006
  Assignment: 3
     Reel/Frame: 0575/0301                          Recorded: 05/22/1987                                              Pages: 17

     Conveyance: SECURITY INTEREST
        Assignor: GENERAL ELECTRIC CREDIT CORPORATION                                                Exec Dt: 05/13/1987
                                                                                                  Entity Type: CORPORATION
                                                                                                  Citizenship: NEW YORK




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=70023573[3/19/2015 2:48:21 PM]
USPTO Assignments on the Web
            Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 6 of 63
        Assignee: TIFFANY AND COMPANY                                                            Entity Type: CORPORATION
                                                                                                 Citizenship: NEW YORK
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: TIFFANY & CO.

                   FIFTH AVENUE & 57TH STREET

                   NEW YORK, NY 10022
  Assignment: 4
     Reel/Frame: 0772/0319                          Recorded: 11/09/1990                                             Pages: 17

     Conveyance: SECURITY INTEREST
        Assignor: ROBERTSON - CECO CORPORATION                                                      Exec Dt: 11/08/1990
                                                                                                 Entity Type: CORPORATION
                                                                                                 Citizenship: DELAWARE
        Assignee: WELLS FARGO BANK, N. A.                                                        Entity Type: A NATIONAL BANKING
                                                                                                              ASSOCIATION
                   9TH FLOOR
                                                                                                 Citizenship: NONE
                   333 SOUTH GRAND AVENUE

                   LOS ANGELES, CALIFORNIA 90071

  Correspondent: SHEPPARD, MULLIN, RICHTER & HAMPTON

                   FORTH - EIGHTH FLOOR

                   333 SOUTH HOPE STREET

                   LOS ANGELES, CA 90071
  Assignment: 5
     Reel/Frame: 0857/0891                           Recorded: 03/06/1992                                              Pages: 8

     Conveyance: MODIFICATION TO COLLATERAL ASSIGNMENT TO MODIFY AGREEMENT DATED 11-08-90 (SEE RECORD FOR DETAILS)
        Assignor: ROBERTSON-CECO CORPORATION                                                        Exec Dt: 01/31/1992
                                                                                                 Entity Type: CORPORATION
                                                                                                 Citizenship: DELAWARE
        Assignee: WELLS FARGO BANK N.A.                                                          Entity Type: A NATIONAL BANKING
                                                                                                              ASSOCIATION, AS AGENT
                                                                                                 Citizenship: NONE

  Correspondent: GIBSON, DUNN & CRUTCHER

                   ONE MONTGOMERY STREET

                   TELESIS TOWER

                   SAN FRANCISCO, CALIFORNIA 94104-4505
  Assignment: 6
     Reel/Frame: 2153/0923                           Recorded: 10/12/1999                                              Pages: 6

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                               Exec Dt: 09/01/1999
                                                                                                 Entity Type: CORPORATION
                                                                                                 Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                              Entity Type: CORPORATION
                                                                                                 Citizenship: NEW JERSEY
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: DORSEY & WHITNEY LLP

                   PATRICIA RUSSELL BROWN

                   1001 PENNSYLVANIA AVENUE, N.W.

                   WASHINGTON, DC 20004
  Assignment: 7


http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=70023573[3/19/2015 2:48:21 PM]
USPTO Assignments on the Web
            Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 7 of 63
     Reel/Frame: 3757/0871                                 Recorded: 04/10/2008                                                              Pages: 5

     Conveyance: MERGER EFFECTIVE 02012008
        Assignor: TIFFANY (NJ) INC.                                                                                    Exec Dt: 01/29/2008
                                                                                                                   Entity Type: CORPORATION
                                                                                                                   Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                                 Entity Type: CORPORATION
                                                                                                                   Citizenship: DELAWARE
                   15 SYLVAN WAY

                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017
  Assignment: 8
     Reel/Frame: 3786/0665                                 Recorded: 06/02/2008                                                              Pages: 9

                 CORRECTIVE ASSIGNMENT TO CORRECT THE ENTITY TYPE OF THE ASSIGNEE ERRONEOUSLY IDENTIFIED AS A "DELAWARE
                 CORPORATION" INSTEAD OF "DELAWARE LIMITED LIABILITY COMPANY" PREVIOUSLY RECORDED ON REEL 003757 FRAME 0871.
     Conveyance:
                 ASSIGNOR(S) HEREBY CONFIRMS THE MERGER OF TIFFANY (NJ) INC., A NEW JERSEY CORPORATION, WITH AND INTO TIFFANY
                 (NJ) LLC, A DELAWARE LIMITED LIABILITY COMPANY.
        Assignor: TIFFANY (NJ) INC.                                                                                    Exec Dt: 01/29/2008
                                                                                                                   Entity Type: CORPORATION
                                                                                                                   Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                                 Entity Type: LIMITED LIABILITY COMPANY
                                                                                                                   Citizenship: DELAWARE
                   15 SYLVAN WAY

                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017


                                                                                                                                      Search Results as of: 03/19/2015 02:47 PM
                          If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571 -272 -3350. v.2.5
                                                             Web interface last modified: July 25, 2014 v.2.5




                                     | . HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=70023573[3/19/2015 2:48:21 PM]
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 8 of 63
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 9 of 63
Trademark Electronic Search System (TESS)
               Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 10 of 63
                United States Patent and Trademark Office

                Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


   Trademarks > Trademark Electronic Search System (TESS)
   
 TESS was last updated on Thu Mar 19 03:21:04 EDT 2015



      Logout   Please logout when you are done to release system resources allocated for you.

 Record 1 out of 1

                                                       ( Use the "Back" button of the Internet Browser to return to TESS)




 Word Mark          TIFFANY
 Goods and          IC 008 014. US 028. G & S: Jewelry for Personal Wear, Not Including Watches; [Precious Stones,] and Flat and
 Services           Hollow Ware Made of or Plated with Precious Metal. FIRST USE: 18680000. FIRST USE IN COMMERCE: 18680000
 Mark
 Drawing            (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
 Code
 Serial
                    71126975
 Number
 Filing Date        January 9, 1920
 Current
                    1A
 Basis
 Original
                    1A
 Filing Basis
 Registration
              0133063
 Number
 Registration
              July 6, 1920
 Date
 Owner              (REGISTRANT) TIFFANY & COMPANY CORPORATION NEW YORK 727 FIFTH AVENUE NEW YORK NEW YORK
                    10022

                    (LAST LISTED OWNER) TIFFANY (NJ) LLC LIMITED LIABILITY COMPANY DELAWARE 15 SYLVAN WAY
                    PARSIPPANY NEW JERSEY 07054
 Assignment
                    ASSIGNMENT RECORDED
 Recorded
 Attorney of
                    LAWRENCE E. APOLZON
 Record
 Prior
               0023572;0023573;0058872
 Registrations
 Type of Mark TRADEMARK



http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.3.1[3/19/2015 2:56:16 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 11 of 63
 Register         PRINCIPAL
 Affidavit Text SECTION 8(10-YR) 20101229.
 Renewal          4TH RENEWAL 20101229
 Live/Dead
                  LIVE
 Indicator




                                            |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.3.1[3/19/2015 2:56:16 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 12 of 63
            United States Patent and Trademark Office

             Home | Site Index| Search | Guides | Contacts| eBusiness| eBiz alerts | News| Help




 Assignments on the Web > Trademark Query


                                      Trademark Assignment Abstract of Title
  Total Assignments: 7
          Serial #: 71126975                Filing Dt: 01/09/1920                  Reg #: 133063                      Reg. Dt: 07/06/1920
       Registrant: TIFFANY & COMPANY
             Mark: TIFFANY
  Assignment: 1
     Reel/Frame: 0497/0773                          Recorded: 05/13/1985                                              Pages: 21

                   AS SECURITY FOR OBLIGATIONS RECITED, ASSIGNOR HEREBY GRANTS A SECURITY INTEREST UNDER SAID MARK, SUBJECT TO
     Conveyance:
                   AGREEMENT RECITED (SEE RECORD)
        Assignor: TIFFANY AND COMPANY                                                                Exec Dt: 05/08/1985
                                                                                                  Entity Type: UNKNOWN
                   DBA/AKA/TA: AKA TIFFANY & COMPANY AND TIFFANY & CO.
                                                                                                  Citizenship: NONE
        Assignee: ARABIAN INVESTMENT BANKING CORPORATION (INVESTCORP) SERVICES,                   Entity Type: CORPORATION
                  N.V.                                                                            Citizenship: NETHERLANDS ANTILLES
                   9WEST 57TH ST.

                   NEW YORK, NEW YORK 10019

  Correspondent: CUSHMAN, DARBY, ET AL.

                   8TH FLOOR

                   1801 K ST., N.W.

                   WASHINGTON, DC 20006
  Assignment: 2
     Reel/Frame: 0497/0794                          Recorded: 05/13/1985                                              Pages: 21

                 AS SECURITY FOR OBLIGATIONS RECITED, ASSIGNOR HEREBY GRANTS A SECURITY INTEREST UNDER SAID MARK SUBJECT TO
     Conveyance:
                 AGREEMENT RECITED, (SEE RECORD FOR DETAILS)
        Assignor: TIFFANY AND COMPANY                                                                Exec Dt: 05/08/1985
                                                                                                  Entity Type: UNKNOWN
                   DBA/AKA/TA: AKA TIFFANY & COMPANY AND TIFFANY & CO.
                                                                                                  Citizenship: NONE
        Assignee: GENERAL ELECTRIC CREDIT CORPORATION                                             Entity Type: CORPORATION
                                                                                                  Citizenship: NEW YORK
                   2777 SUMMER ST.

                   STAMFORD, CONNECTICUT 06905

  Correspondent: CUSHMAN, DARBY, ET AL.

                   8TH FLOOR

                   1801 K ST, N.W.

                   WASHINGTON, DC 20006
  Assignment: 3
     Reel/Frame: 0575/0301                          Recorded: 05/22/1987                                              Pages: 17

     Conveyance: SECURITY INTEREST
        Assignor: GENERAL ELECTRIC CREDIT CORPORATION                                                Exec Dt: 05/13/1987
                                                                                                  Entity Type: CORPORATION
                                                                                                  Citizenship: NEW YORK




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=71126975[3/19/2015 2:56:40 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 13 of 63
        Assignee: TIFFANY AND COMPANY                                                            Entity Type: CORPORATION
                                                                                                 Citizenship: NEW YORK
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: TIFFANY & CO.

                   FIFTH AVENUE & 57TH STREET

                   NEW YORK, NY 10022
  Assignment: 4
     Reel/Frame: 2153/0480                           Recorded: 10/12/1999                                           Pages: 5

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                               Exec Dt: 09/01/1999
                                                                                                 Entity Type: CORPORATION
                                                                                                 Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                              Entity Type: CORPORATION
                                                                                                 Citizenship: NEW JERSEY
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: DORSEY & WHITNEY LLP

                   JOCELYN G. BOLLING

                   1001 PENNSYLVANIA AVENUE, N.W.

                   WASHINGTON, DC 20004
  Assignment: 5
     Reel/Frame: 2153/0923                           Recorded: 10/12/1999                                           Pages: 6

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                               Exec Dt: 09/01/1999
                                                                                                 Entity Type: CORPORATION
                                                                                                 Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                              Entity Type: CORPORATION
                                                                                                 Citizenship: NEW JERSEY
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: DORSEY & WHITNEY LLP

                   PATRICIA RUSSELL BROWN

                   1001 PENNSYLVANIA AVENUE, N.W.

                   WASHINGTON, DC 20004
  Assignment: 6
     Reel/Frame: 3757/0871                           Recorded: 04/10/2008                                           Pages: 5

     Conveyance: MERGER EFFECTIVE 02012008
        Assignor: TIFFANY (NJ) INC.                                                                 Exec Dt: 01/29/2008
                                                                                                 Entity Type: CORPORATION
                                                                                                 Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                               Entity Type: CORPORATION
                                                                                                 Citizenship: DELAWARE
                   15 SYLVAN WAY

                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017
  Assignment: 7



http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=71126975[3/19/2015 2:56:40 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 14 of 63
     Reel/Frame: 3786/0665                                 Recorded: 06/02/2008                                                              Pages: 9

                   CORRECTIVE ASSIGNMENT TO CORRECT THE ENTITY TYPE OF THE ASSIGNEE ERRONEOUSLY IDENTIFIED AS A "DELAWARE
                   CORPORATION" INSTEAD OF "DELAWARE LIMITED LIABILITY COMPANY" PREVIOUSLY RECORDED ON REEL 003757 FRAME 0871.
     Conveyance:
                   ASSIGNOR(S) HEREBY CONFIRMS THE MERGER OF TIFFANY (NJ) INC., A NEW JERSEY CORPORATION, WITH AND INTO TIFFANY
                   (NJ) LLC, A DELAWARE LIMITED LIABILITY COMPANY.
        Assignor: TIFFANY (NJ) INC.                                                                                    Exec Dt: 01/29/2008
                                                                                                                   Entity Type: CORPORATION
                                                                                                                   Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                                 Entity Type: LIMITED LIABILITY COMPANY
                                                                                                                   Citizenship: DELAWARE
                   15 SYLVAN WAY

                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017


                                                                                                                                      Search Results as of: 03/19/2015 02:56 PM
                          If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571 -272 -3350. v.2.5
                                                             Web interface last modified: July 25, 2014 v.2.5




                                     | . HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=71126975[3/19/2015 2:56:40 PM]
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 15 of 63
Trademark Electronic Search System (TESS)
               Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 16 of 63
                United States Patent and Trademark Office

                Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


   Trademarks > Trademark Electronic Search System (TESS)
   
 TESS was last updated on Thu Mar 19 03:21:04 EDT 2015



      Logout   Please logout when you are done to release system resources allocated for you.

 Record 1 out of 1

                                                       ( Use the "Back" button of the Internet Browser to return to TESS)


 Word Mark          TIFFANY & CO.
 Goods and          IC 008. US 023. G & S: Bottle Openers Made in Whole or in Part of Precious or Semi-Precious Metals. FIRST USE:
 Services           19080000. FIRST USE IN COMMERCE: 19080000

                    IC 014. US 002 027 028 050. G & S: Decorative Art Objects Made in Whole or in Part of Precious or Semi-Precious
                    Metals-Namely, Figurines, Boxes, Bowls, Trays, [ and Flowers, ] Jewelry, Metal Wares Made in Whole or in Part of
                    Precious or Semi-Precious Metals-Namely, Business Card Cases, Candelabras, Candlesticks, Cigar and Cigarette
                    Boxes, Napkin Rings, and Bookmarks, Semi-Precious Stones, Natural and Cultured Pearls. FIRST USE: 18680000.
                    FIRST USE IN COMMERCE: 18680000
 Mark
 Drawing            (1) TYPED DRAWING
 Code
 Serial
                    73304929
 Number
 Filing Date        April 9, 1981
 Current
                    1A
 Basis
 Original
                    1A
 Filing Basis
 Published
 for                November 30, 1982
 Opposition
 Change In
              CHANGE IN REGISTRATION HAS OCCURRED
 Registration
 Registration
              1228189
 Number
 Registration
              February 22, 1983
 Date
 Owner              (REGISTRANT) Tiffany & Company CORPORATION NEW YORK 727 5th Ave. New York NEW YORK 10022

                    (LAST LISTED OWNER) TIFFANY (NJ) LLC LIMITED LIABILITY COMPANY DELAWARE 15 SYLVAN WAY
                    PARSIPPANY NEW JERSEY 07054
 Assignment
                    ASSIGNMENT RECORDED
 Recorded
 Attorney of
                    LAWRENCE E. APOLZON
 Record



http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.4.1[3/19/2015 3:01:08 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 17 of 63
 Prior
               0058872
 Registrations
 Type of Mark TRADEMARK
 Register         PRINCIPAL
 Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20130131.
 Renewal          2ND RENEWAL 20130131
 Live/Dead
                  LIVE
 Indicator




                                            |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.4.1[3/19/2015 3:01:08 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 18 of 63
            United States Patent and Trademark Office

             Home | Site Index| Search | Guides | Contacts| eBusiness| eBiz alerts | News| Help




 Assignments on the Web > Trademark Query


                                      Trademark Assignment Abstract of Title
  Total Assignments: 7
          Serial #: 73304929                Filing Dt: 04/09/1981                  Reg #: 1228189                     Reg. Dt: 02/22/1983
       Registrant: Tiffany & Company
             Mark: TIFFANY & CO.
  Assignment: 1
     Reel/Frame: 0497/0773                          Recorded: 05/13/1985                                              Pages: 21

                   AS SECURITY FOR OBLIGATIONS RECITED, ASSIGNOR HEREBY GRANTS A SECURITY INTEREST UNDER SAID MARK, SUBJECT TO
     Conveyance:
                   AGREEMENT RECITED (SEE RECORD)
        Assignor: TIFFANY AND COMPANY                                                                Exec Dt: 05/08/1985
                                                                                                  Entity Type: UNKNOWN
                   DBA/AKA/TA: AKA TIFFANY & COMPANY AND TIFFANY & CO.
                                                                                                  Citizenship: NONE
        Assignee: ARABIAN INVESTMENT BANKING CORPORATION (INVESTCORP) SERVICES,                   Entity Type: CORPORATION
                  N.V.                                                                            Citizenship: NETHERLANDS ANTILLES
                   9WEST 57TH ST.

                   NEW YORK, NEW YORK 10019

  Correspondent: CUSHMAN, DARBY, ET AL.

                   8TH FLOOR

                   1801 K ST., N.W.

                   WASHINGTON, DC 20006
  Assignment: 2
     Reel/Frame: 0497/0794                          Recorded: 05/13/1985                                              Pages: 21

                 AS SECURITY FOR OBLIGATIONS RECITED, ASSIGNOR HEREBY GRANTS A SECURITY INTEREST UNDER SAID MARK SUBJECT TO
     Conveyance:
                 AGREEMENT RECITED, (SEE RECORD FOR DETAILS)
        Assignor: TIFFANY AND COMPANY                                                                Exec Dt: 05/08/1985
                                                                                                  Entity Type: UNKNOWN
                   DBA/AKA/TA: AKA TIFFANY & COMPANY AND TIFFANY & CO.
                                                                                                  Citizenship: NONE
        Assignee: GENERAL ELECTRIC CREDIT CORPORATION                                             Entity Type: CORPORATION
                                                                                                  Citizenship: NEW YORK
                   2777 SUMMER ST.

                   STAMFORD, CONNECTICUT 06905

  Correspondent: CUSHMAN, DARBY, ET AL.

                   8TH FLOOR

                   1801 K ST, N.W.

                   WASHINGTON, DC 20006
  Assignment: 3
     Reel/Frame: 0575/0301                          Recorded: 05/22/1987                                              Pages: 17

     Conveyance: SECURITY INTEREST
        Assignor: GENERAL ELECTRIC CREDIT CORPORATION                                                Exec Dt: 05/13/1987
                                                                                                  Entity Type: CORPORATION
                                                                                                  Citizenship: NEW YORK




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73304929[3/19/2015 3:01:55 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 19 of 63
        Assignee: TIFFANY AND COMPANY                                                            Entity Type: CORPORATION
                                                                                                 Citizenship: NEW YORK
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: TIFFANY & CO.

                   FIFTH AVENUE & 57TH STREET

                   NEW YORK, NY 10022
  Assignment: 4
     Reel/Frame: 2153/0480                           Recorded: 10/12/1999                                           Pages: 5

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                               Exec Dt: 09/01/1999
                                                                                                 Entity Type: CORPORATION
                                                                                                 Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                              Entity Type: CORPORATION
                                                                                                 Citizenship: NEW JERSEY
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: DORSEY & WHITNEY LLP

                   JOCELYN G. BOLLING

                   1001 PENNSYLVANIA AVENUE, N.W.

                   WASHINGTON, DC 20004
  Assignment: 5
     Reel/Frame: 2153/0923                           Recorded: 10/12/1999                                           Pages: 6

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                               Exec Dt: 09/01/1999
                                                                                                 Entity Type: CORPORATION
                                                                                                 Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                              Entity Type: CORPORATION
                                                                                                 Citizenship: NEW JERSEY
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: DORSEY & WHITNEY LLP

                   PATRICIA RUSSELL BROWN

                   1001 PENNSYLVANIA AVENUE, N.W.

                   WASHINGTON, DC 20004
  Assignment: 6
     Reel/Frame: 3757/0871                           Recorded: 04/10/2008                                           Pages: 5

     Conveyance: MERGER EFFECTIVE 02012008
        Assignor: TIFFANY (NJ) INC.                                                                 Exec Dt: 01/29/2008
                                                                                                 Entity Type: CORPORATION
                                                                                                 Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                               Entity Type: CORPORATION
                                                                                                 Citizenship: DELAWARE
                   15 SYLVAN WAY

                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017
  Assignment: 7



http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73304929[3/19/2015 3:01:55 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 20 of 63
     Reel/Frame: 3786/0665                                 Recorded: 06/02/2008                                                              Pages: 9

                   CORRECTIVE ASSIGNMENT TO CORRECT THE ENTITY TYPE OF THE ASSIGNEE ERRONEOUSLY IDENTIFIED AS A "DELAWARE
                   CORPORATION" INSTEAD OF "DELAWARE LIMITED LIABILITY COMPANY" PREVIOUSLY RECORDED ON REEL 003757 FRAME 0871.
     Conveyance:
                   ASSIGNOR(S) HEREBY CONFIRMS THE MERGER OF TIFFANY (NJ) INC., A NEW JERSEY CORPORATION, WITH AND INTO TIFFANY
                   (NJ) LLC, A DELAWARE LIMITED LIABILITY COMPANY.
        Assignor: TIFFANY (NJ) INC.                                                                                    Exec Dt: 01/29/2008
                                                                                                                   Entity Type: CORPORATION
                                                                                                                   Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                                 Entity Type: LIMITED LIABILITY COMPANY
                                                                                                                   Citizenship: DELAWARE
                   15 SYLVAN WAY

                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017


                                                                                                                                      Search Results as of: 03/19/2015 03:01 PM
                          If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571 -272 -3350. v.2.5
                                                             Web interface last modified: July 25, 2014 v.2.5




                                     | . HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73304929[3/19/2015 3:01:55 PM]
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 21 of 63
Trademark Electronic Search System (TESS)
               Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 22 of 63
                United States Patent and Trademark Office

                Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


   Trademarks > Trademark Electronic Search System (TESS)
   
 TESS was last updated on Thu Mar 19 03:21:04 EDT 2015



      Logout   Please logout when you are done to release system resources allocated for you.

 Record 1 out of 1

                                                       ( Use the "Back" button of the Internet Browser to return to TESS)


 Word Mark          TIFFANY
 Goods and          IC 014. US 002 027 028 050. G & S: Decorative Art Objects Made in Whole or in Part of Precious or Semi-Precious
 Services           Metals-Namely, Figurines, Boxes, Bowls, Trays, [ and Flowers, ] Jewelry, Semi-Precious Stones, and Natural and
                    Cultured Pearls. FIRST USE: 18680000. FIRST USE IN COMMERCE: 18680000
 Mark
 Drawing            (1) TYPED DRAWING
 Code
 Serial
                    73304915
 Number
 Filing Date        April 9, 1981
 Current
                    1A
 Basis
 Original
                    1A
 Filing Basis
 Published
 for                November 30, 1982
 Opposition
 Registration
              1228409
 Number
 Registration
              February 22, 1983
 Date
 Owner              (REGISTRANT) Tiffany & Company CORPORATION NEW YORK 727 5th Ave. New York NEW YORK 10022

                    (LAST LISTED OWNER) TIFFANY (NJ) LLC LIMITED LIABILITY COMPANY DELAWARE 15 SYLVAN WAY
                    PARSIPPANY NEW JERSEY 07054
 Assignment
                    ASSIGNMENT RECORDED
 Recorded
 Attorney of
                    LAWRENCE E. APOLZON
 Record
 Prior
               0132262;0133063;0139646
 Registrations
 Type of Mark TRADEMARK
 Register           PRINCIPAL
 Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20130204.
 Renewal            2ND RENEWAL 20130204


http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.5.1[3/19/2015 3:09:13 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 23 of 63
 Live/Dead
                  LIVE
 Indicator




                                            |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.5.1[3/19/2015 3:09:13 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 24 of 63
            United States Patent and Trademark Office

             Home | Site Index| Search | Guides | Contacts| eBusiness| eBiz alerts | News| Help




 Assignments on the Web > Trademark Query


                                      Trademark Assignment Abstract of Title
  Total Assignments: 8
          Serial #: 73304915                Filing Dt: 04/09/1981                  Reg #: 1228409                     Reg. Dt: 02/22/1983
       Registrant: Tiffany & Company
             Mark: TIFFANY
  Assignment: 1
     Reel/Frame: 0497/0773                          Recorded: 05/13/1985                                              Pages: 21

                   AS SECURITY FOR OBLIGATIONS RECITED, ASSIGNOR HEREBY GRANTS A SECURITY INTEREST UNDER SAID MARK, SUBJECT TO
     Conveyance:
                   AGREEMENT RECITED (SEE RECORD)
        Assignor: TIFFANY AND COMPANY                                                                Exec Dt: 05/08/1985
                                                                                                  Entity Type: UNKNOWN
                   DBA/AKA/TA: AKA TIFFANY & COMPANY AND TIFFANY & CO.
                                                                                                  Citizenship: NONE
        Assignee: ARABIAN INVESTMENT BANKING CORPORATION (INVESTCORP) SERVICES,                   Entity Type: CORPORATION
                  N.V.                                                                            Citizenship: NETHERLANDS ANTILLES
                   9WEST 57TH ST.

                   NEW YORK, NEW YORK 10019

  Correspondent: CUSHMAN, DARBY, ET AL.

                   8TH FLOOR

                   1801 K ST., N.W.

                   WASHINGTON, DC 20006
  Assignment: 2
     Reel/Frame: 0497/0794                          Recorded: 05/13/1985                                              Pages: 21

                 AS SECURITY FOR OBLIGATIONS RECITED, ASSIGNOR HEREBY GRANTS A SECURITY INTEREST UNDER SAID MARK SUBJECT TO
     Conveyance:
                 AGREEMENT RECITED, (SEE RECORD FOR DETAILS)
        Assignor: TIFFANY AND COMPANY                                                                Exec Dt: 05/08/1985
                                                                                                  Entity Type: UNKNOWN
                   DBA/AKA/TA: AKA TIFFANY & COMPANY AND TIFFANY & CO.
                                                                                                  Citizenship: NONE
        Assignee: GENERAL ELECTRIC CREDIT CORPORATION                                             Entity Type: CORPORATION
                                                                                                  Citizenship: NEW YORK
                   2777 SUMMER ST.

                   STAMFORD, CONNECTICUT 06905

  Correspondent: CUSHMAN, DARBY, ET AL.

                   8TH FLOOR

                   1801 K ST, N.W.

                   WASHINGTON, DC 20006
  Assignment: 3
     Reel/Frame: 0575/0301                          Recorded: 05/22/1987                                              Pages: 17

     Conveyance: SECURITY INTEREST
        Assignor: GENERAL ELECTRIC CREDIT CORPORATION                                                Exec Dt: 05/13/1987
                                                                                                  Entity Type: CORPORATION
                                                                                                  Citizenship: NEW YORK




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73304915[3/19/2015 3:09:43 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 25 of 63
        Assignee: TIFFANY AND COMPANY                                                            Entity Type: CORPORATION
                                                                                                 Citizenship: NEW YORK
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: TIFFANY & CO.

                   FIFTH AVENUE & 57TH STREET

                   NEW YORK, NY 10022
  Assignment: 4
     Reel/Frame: 2153/0480                           Recorded: 10/12/1999                                            Pages: 5

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                               Exec Dt: 09/01/1999
                                                                                                 Entity Type: CORPORATION
                                                                                                 Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                              Entity Type: CORPORATION
                                                                                                 Citizenship: NEW JERSEY
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: DORSEY & WHITNEY LLP

                   JOCELYN G. BOLLING

                   1001 PENNSYLVANIA AVENUE, N.W.

                   WASHINGTON, DC 20004
  Assignment: 5
     Reel/Frame: 2153/0923                           Recorded: 10/12/1999                                            Pages: 6

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                               Exec Dt: 09/01/1999
                                                                                                 Entity Type: CORPORATION
                                                                                                 Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                              Entity Type: CORPORATION
                                                                                                 Citizenship: NEW JERSEY
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: DORSEY & WHITNEY LLP

                   PATRICIA RUSSELL BROWN

                   1001 PENNSYLVANIA AVENUE, N.W.

                   WASHINGTON, DC 20004
  Assignment: 6
     Reel/Frame: 1961/0759                          Recorded: 11/22/1999                                           Pages: 22

     Conveyance: SECURITY AGREEMENT
        Assignor: PAYLESS CASHWAYS, INC.                                                            Exec Dt: 11/17/1999
                                                                                                 Entity Type: CORPORATION
                                                                                                 Citizenship: DELAWARE
        Assignee: CONGRESS FINANCIAL CORPORATION (CENTRAL)                                       Entity Type: CORPORATION
                                                                                                 Citizenship: ILLINOIS
                   150 S. WACKER DRIVE

                   CHICAGO, ILLINOIS 60606

  Correspondent: OTTERBOURG, STEINDLER, HOUSTON & ROSEN

                   ATTN: MITCHELL M. BRAND, ESQ.

                   230 PARK AVENUE

                   NEW YORK, NEW YORK 10169
  Assignment: 7



http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73304915[3/19/2015 3:09:43 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 26 of 63
     Reel/Frame: 3757/0871                                 Recorded: 04/10/2008                                                              Pages: 5

     Conveyance: MERGER EFFECTIVE 02012008
        Assignor: TIFFANY (NJ) INC.                                                                                    Exec Dt: 01/29/2008
                                                                                                                   Entity Type: CORPORATION
                                                                                                                   Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                                 Entity Type: CORPORATION
                                                                                                                   Citizenship: DELAWARE
                   15 SYLVAN WAY

                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017
  Assignment: 8
     Reel/Frame: 3786/0665                                 Recorded: 06/02/2008                                                              Pages: 9

                   CORRECTIVE ASSIGNMENT TO CORRECT THE ENTITY TYPE OF THE ASSIGNEE ERRONEOUSLY IDENTIFIED AS A "DELAWARE
                   CORPORATION" INSTEAD OF "DELAWARE LIMITED LIABILITY COMPANY" PREVIOUSLY RECORDED ON REEL 003757 FRAME 0871.
     Conveyance:
                   ASSIGNOR(S) HEREBY CONFIRMS THE MERGER OF TIFFANY (NJ) INC., A NEW JERSEY CORPORATION, WITH AND INTO TIFFANY
                   (NJ) LLC, A DELAWARE LIMITED LIABILITY COMPANY.
        Assignor: TIFFANY (NJ) INC.                                                                                    Exec Dt: 01/29/2008
                                                                                                                   Entity Type: CORPORATION
                                                                                                                   Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                                 Entity Type: LIMITED LIABILITY COMPANY
                                                                                                                   Citizenship: DELAWARE
                   15 SYLVAN WAY

                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017


                                                                                                                                      Search Results as of: 03/19/2015 03:09 PM
                          If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571 -272 -3350. v.2.5
                                                             Web interface last modified: July 25, 2014 v.2.5




                                     | . HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73304915[3/19/2015 3:09:43 PM]
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 27 of 63
Trademark Electronic Search System (TESS)
               Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 28 of 63
                United States Patent and Trademark Office

                Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


   Trademarks > Trademark Electronic Search System (TESS)
   
 TESS was last updated on Thu Mar 19 03:21:04 EDT 2015



      Logout   Please logout when you are done to release system resources allocated for you.

 Record 1 out of 1

                                                       ( Use the "Back" button of the Internet Browser to return to TESS)


 Word Mark           T & CO.
 Goods and           IC 014. US 028. G & S: all types of jewelry made of, or in part of, precious metals and/or with precious or semi-
 Services            precious stones. FIRST USE: 19790000. FIRST USE IN COMMERCE: 19790000
 Mark Drawing
              (1) TYPED DRAWING
 Code
 Serial Number 74104857
 Filing Date         October 11, 1990
 Current Basis 1A
 Original Filing
                 1A
 Basis
 Published for
                     October 1, 1991
 Opposition
 Registration
                     1669365
 Number
 Registration
                     December 24, 1991
 Date
 Owner               (REGISTRANT) TIFFANY AND COMPANY CORPORATION NEW YORK 727 Fifth Avenue New York NEW YORK
                     10022

                     (LAST LISTED OWNER) TIFFANY (NJ) LLC CORPORATION DELAWARE 15 SYLVAN WAY PARSIPPANY NEW
                     JERSEY 07054
 Assignment
                     ASSIGNMENT RECORDED
 Recorded
 Attorney of
                     LAWRENCE E. APOLZON
 Record
 Prior
                     0261711
 Registrations
 Disclaimer          NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "CO." APART FROM THE MARK AS SHOWN
 Type of Mark        TRADEMARK
 Register            PRINCIPAL
 Affidavit Text      SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20110809.
 Renewal             2ND RENEWAL 20110809
 Live/Dead
                     LIVE
 Indicator



http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.8.1[3/19/2015 3:17:28 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 29 of 63



                                            |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.8.1[3/19/2015 3:17:28 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 30 of 63
            United States Patent and Trademark Office

             Home | Site Index| Search | Guides | Contacts| eBusiness| eBiz alerts | News| Help




 Assignments on the Web > Trademark Query


                                    Trademark Assignment Abstract of Title
  Total Assignments: 4
          Serial #: 74104857                Filing Dt: 10/11/1990                  Reg #: 1669365                  Reg. Dt: 12/24/1991
       Registrant: TIFFANY AND COMPANY
             Mark: T & CO.
  Assignment: 1
     Reel/Frame: 2153/0480                           Recorded: 10/12/1999                                            Pages: 5

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                                Exec Dt: 09/01/1999
                                                                                                  Entity Type: CORPORATION
                                                                                                  Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                               Entity Type: CORPORATION
                                                                                                  Citizenship: NEW JERSEY
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: DORSEY & WHITNEY LLP

                   JOCELYN G. BOLLING

                   1001 PENNSYLVANIA AVENUE, N.W.

                   WASHINGTON, DC 20004
  Assignment: 2
     Reel/Frame: 2153/0923                           Recorded: 10/12/1999                                            Pages: 6

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                                Exec Dt: 09/01/1999
                                                                                                  Entity Type: CORPORATION
                                                                                                  Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                               Entity Type: CORPORATION
                                                                                                  Citizenship: NEW JERSEY
                   727 FIFTH AVENUE

                   NEW YORK, NEW YORK 10022

  Correspondent: DORSEY & WHITNEY LLP

                   PATRICIA RUSSELL BROWN

                   1001 PENNSYLVANIA AVENUE, N.W.

                   WASHINGTON, DC 20004
  Assignment: 3
     Reel/Frame: 3757/0871                           Recorded: 04/10/2008                                            Pages: 5

     Conveyance: MERGER EFFECTIVE 02012008
        Assignor: TIFFANY (NJ) INC.                                                                  Exec Dt: 01/29/2008
                                                                                                  Entity Type: CORPORATION
                                                                                                  Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                Entity Type: CORPORATION
                                                                                                  Citizenship: DELAWARE
                   15 SYLVAN WAY




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=74104857[3/19/2015 3:17:57 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 31 of 63
                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017
  Assignment: 4
     Reel/Frame: 3786/0665                                 Recorded: 06/02/2008                                                              Pages: 9

                 CORRECTIVE ASSIGNMENT TO CORRECT THE ENTITY TYPE OF THE ASSIGNEE ERRONEOUSLY IDENTIFIED AS A "DELAWARE
                 CORPORATION" INSTEAD OF "DELAWARE LIMITED LIABILITY COMPANY" PREVIOUSLY RECORDED ON REEL 003757 FRAME 0871.
     Conveyance:
                 ASSIGNOR(S) HEREBY CONFIRMS THE MERGER OF TIFFANY (NJ) INC., A NEW JERSEY CORPORATION, WITH AND INTO TIFFANY
                 (NJ) LLC, A DELAWARE LIMITED LIABILITY COMPANY.
        Assignor: TIFFANY (NJ) INC.                                                                                    Exec Dt: 01/29/2008
                                                                                                                   Entity Type: CORPORATION
                                                                                                                   Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                                 Entity Type: LIMITED LIABILITY COMPANY
                                                                                                                   Citizenship: DELAWARE
                   15 SYLVAN WAY

                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017


                                                                                                                                      Search Results as of: 03/19/2015 03:17 PM
                          If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571 -272 -3350. v.2.5
                                                             Web interface last modified: July 25, 2014 v.2.5




                                     | . HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=74104857[3/19/2015 3:17:57 PM]
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 32 of 63
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 33 of 63
8/12/2019
       Case                               Trademark
               0:19-cv-62651-RS Document 1-2        Electronic
                                               Entered     on Search
                                                               FLSDSystem (TESS)
                                                                     Docket    10/24/2019 Page 34 of 63
              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Mon Aug 12 03:33:50 EDT 2019



  Logout    Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                        ( Use the "Back" button of the Internet Browser to return to
TESS)




 Goods and IC 003. US 001 004 006 050 051 052. G & S: fragrance products, namely, perfume, cologne, [ toilet water, ] [ toilet
 Services  soap, ] [ baby powder, ] body cream, bath gel, shower gel, body lotion [ and personal deodorant ]. FIRST USE:
           19870000. FIRST USE IN COMMERCE: 19870000

                IC 008. US 023 028 044. G & S: tableware, namely, knives, forks and spoons; pocket knives, [ scissors, ] and
                razors. FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                IC 014. US 002 027 028 050. G & S: jewelry, watches and clocks, precious and semi-precious stones; decorative
                art objects made in whole or in part of precious or semi-precious metals, namely, figurines, boxes, and trophies;
                natural and cultured pearls; metal wares made in whole or in part of precious or semi-precious metals, namely,
                candelabras, candlesticks, cigar and cigarette boxes and ashtrays; [ bar accessories made of precious or semi-
                precious metals, namely, coasters; ] clothing accessories made of precious or semi-precious metals, namely,
                money clips, cufflinks, [ key holders, ] key rings, [ collar clips, collar pins, ] collar stays, tie bars, tie tacks, [ tie slides,
                ] belt buckles and shirt studs; pill boxes and pin boxes made of or plated with precious or semi-precious metals.
                FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                IC 016. US 002 005 022 023 029 037 038 050. G & S: stationery; diaries, calendars, drawing rulers, writing
                instruments and playing cards, bookmarks. FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                IC 018. US 001 002 003 022 041. G & S: leather goods, namely, [ purses, ] handbags, wallets, credit card cases [ ,
                key cases and brief case-type portfolios ]. FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                IC 020. US 002 013 022 025 032 050. G & S: picture [, calendar ] and photograph frames made in whole or in part
                of precious or semi-precious metals. FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                IC 021. US 002 013 023 029 030 033 040 050. G & S: bowls, serving trays, tumblers, pitchers, corkscrews, cups,
                porringers, [ toothpicks ] and perfume flasks sold empty all made in whole or in part of precious or semi-precious
                metals; crystal glasses, bowls, vases, candy and jelly jars, candlesticks, serving platters, boxes, buckets and
                baskets; china, porcelain and earthenware dinnerware, bowls, serving platters, tea and coffee sets, mugs, vases,
                candy and jelly jars, candlesticks, boxes and baskets. FIRST USE: 19390000. FIRST USE IN COMMERCE:
                19390000

                IC 025. US 022 039. G & S: clothing, namely, neckties, scarves and belts. FIRST USE: 19390000. FIRST USE IN
                COMMERCE: 19390000


tess2.uspto.gov/bin/showfield?f=doc&state=4801:ueqge1.2.1                                                                                        1/2
8/12/2019
       Case                               Trademark
               0:19-cv-62651-RS Document 1-2        Electronic
                                               Entered     on Search
                                                               FLSDSystem (TESS)
                                                                     Docket    10/24/2019 Page 35 of 63
                IC 028. US 022 023 038 050. G & S: [ baby rattles and ] place markers for golf balls made in whole or in part of
                precious or semi-precious metals. FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                IC 035. US 100 101 102. G & S: retail store and mail order catalog services featuring jewelry, watches and clocks,
                giftware, dinnerware, flatware, table service pieces, baby gifts, decorative home furnishings, stationery, writing
                instruments and desk accessories, clothing and accessories, trophies and medals, smokers' accessories, weather
                monitoring accessories, bar accessories, and perfumery. FIRST USE: 19390000. FIRST USE IN COMMERCE:
                19390000
 Mark
 Drawing        (2) DESIGN ONLY
 Code
 Design
 Search         19.07.05 - Boxes, gift-wrapped ; Gift-wrapped boxes
 Code
 Serial
                75360201
 Number
 Filing Date    September 19, 1997
 Current
                1A
 Basis
 Original
                1A
 Filing Basis
 Published
 for            May 19, 1998
 Opposition
 Registration
                2184128
 Number
 Registration
                August 25, 1998
 Date
 Owner          (REGISTRANT) Tiffany and Company CORPORATION NEW YORK 727 Fifth Avenue New York NEW YORK
                10022

                (LAST LISTED OWNER) TIFFANY (NJ) LLC LIMITED LIABILITY COMPANY DELAWARE 15 SYLVAN WAY
                PARSIPPANY NEW JERSEY 07054
 Assignment
                ASSIGNMENT RECORDED
 Recorded
 Attorney of
                Lawrence E. Apolzon
 Record
 Description    The drawing is lined for the color blue, and color is a feature of the mark. The drawing of the box is outlined in
 of Mark        dotted lines.
 Type of
                TRADEMARK. SERVICE MARK
 Mark
 Register       PRINCIPAL-2(F)
 Affidavit
                SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20190325.
 Text
 Renewal        2ND RENEWAL 20190325
 Live/Dead
                LIVE
 Indicator




                                         |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tess2.uspto.gov/bin/showfield?f=doc&state=4801:ueqge1.2.1                                                                            2/2
8/12/2019
       Case                                 USPTO Assignments
              0:19-cv-62651-RS Document 1-2 Entered  on FLSD  on the Web
                                                                   Docket 10/24/2019 Page 36 of 63
             United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                              Trademark Assignment Abstract of Title
 Total Assignments: 4
        Serial #: 75360201              Filing Dt: 09/19/1997                Reg #: 2184128               Reg. Dt: 08/25/1998
     Registrant: Tiffany and Company
           Mark:
 Assignment: 1
     Reel/Frame: 2153/0480                        Recorded: 10/12/1999                                       Pages: 5

    Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                         Exec Dt: 09/01/1999
                                                                                        Entity Type: CORPORATION
                                                                                        Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                     Entity Type: CORPORATION
                   727 FIFTH AVENUE                                                     Citizenship: NEW JERSEY
                   NEW YORK, NEW YORK 10022
  Correspondent: DORSEY & WHITNEY LLP
                   JOCELYN G. BOLLING
                   1001 PENNSYLVANIA AVENUE, N.W.
                   WASHINGTON, DC 20004
 Assignment: 2
     Reel/Frame: 2153/0923                        Recorded: 10/12/1999                                       Pages: 6

    Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                         Exec Dt: 09/01/1999
                                                                                        Entity Type: CORPORATION
                                                                                        Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                     Entity Type: CORPORATION
                   727 FIFTH AVENUE                                                     Citizenship: NEW JERSEY
                   NEW YORK, NEW YORK 10022
  Correspondent: DORSEY & WHITNEY LLP
                   PATRICIA RUSSELL BROWN
                   1001 PENNSYLVANIA AVENUE, N.W.
                   WASHINGTON, DC 20004
 Assignment: 3
     Reel/Frame: 3757/0871                        Recorded: 04/10/2008                                       Pages: 5

    Conveyance: MERGER EFFECTIVE 02012008
        Assignor: TIFFANY (NJ) INC.                                                           Exec Dt: 01/29/2008
                                                                                        Entity Type: CORPORATION
                                                                                        Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                      Entity Type: CORPORATION
                   15 SYLVAN WAY                                                        Citizenship: DELAWARE
                   PARSIPPANY, NEW JERSEY 07054
  Correspondent: LAWRENCE E. APOLZON
                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                   866 UNITED NATIONS PLAZA
                   NEW YORK, NY 10017
 Assignment: 4
     Reel/Frame: 3786/0665                        Recorded: 06/02/2008                                       Pages: 9

                CORRECTIVE ASSIGNMENT TO CORRECT THE ENTITY TYPE OF THE ASSIGNEE ERRONEOUSLY IDENTIFIED AS A "DELAWARE
                CORPORATION" INSTEAD OF "DELAWARE LIMITED LIABILITY COMPANY" PREVIOUSLY RECORDED ON REEL 003757 FRAME
    Conveyance:
                0871. ASSIGNOR(S) HEREBY CONFIRMS THE MERGER OF TIFFANY (NJ) INC., A NEW JERSEY CORPORATION, WITH AND INTO
                TIFFANY (NJ) LLC, A DELAWARE LIMITED LIABILITY COMPANY.

assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=75360201                                                      1/2
8/12/2019
       Case                                 USPTO Assignments
              0:19-cv-62651-RS Document 1-2 Entered  on FLSD  on the Web
                                                                   Docket 10/24/2019 Page 37 of 63
        Assignor: TIFFANY (NJ) INC.                                                                                 Exec Dt: 01/29/2008
                                                                                                              Entity Type: CORPORATION
                                                                                                               Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                            Entity Type: LIMITED LIABILITY COMPANY
                   15 SYLVAN WAY                                                                               Citizenship: DELAWARE
                   PARSIPPANY, NEW JERSEY 07054
  Correspondent: LAWRENCE E. APOLZON
                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                   866 UNITED NATIONS PLAZA
                   NEW YORK, NY 10017


                                                                                                                                  Search Results as of: 08/12/2019 10:52 AM
                        If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                          Web interface last modified: August 25, 2017 v.2.6


                               | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=75360201                                                                                               2/2
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 38 of 63
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 39 of 63
Trademark Electronic Search System (TESS)
               Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 40 of 63
                United States Patent and Trademark Office

                Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


   Trademarks > Trademark Electronic Search System (TESS)
   
 TESS was last updated on Thu Mar 19 03:21:04 EDT 2015



      Logout   Please logout when you are done to release system resources allocated for you.

 Record 1 out of 1

                                                       ( Use the "Back" button of the Internet Browser to return to TESS)




 Goods and          IC 003. US 001 004 006 050 051 052. G & S: Fragrance products, namely, perfume, cologne, toilet water, [ toilet
 Services           soap, baby powder, body cream, bath gel, shower gel, ] body lotion [ and personal deodorant ]. FIRST USE:
                    19870000. FIRST USE IN COMMERCE: 19870000

                    IC 008. US 023 028 044. G & S: Tableware, namely, knives, forks and spoons; pocket knives, [ scissors, ] and razors.
                    FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                    IC 014. US 002 027 028 050. G & S: Jewelry; watches and clocks; precious and semi-precious stones; decorative art
                    objects made in whole or in part of precious metals and their alloys, namely, figurines, boxes and trophies; natural and
                    cultured pearls; metal wares made in whole or in part of precious metals and their alloys, namely, candelabras,
                    candlesticks, cigar and cigarette boxes and ashtrays; bowls, serving trays, tumblers, pitchers, corkscrews, cups,
                    porringers, [ toothpicks ] and perfume flasks sold empty, all made in whole or in part of precious metals and their
                    alloys; bar accessories made of precious metals and their alloys, namely, coasters; clothing accessories made of
                    precious metals and their alloys, namely, money clips, cufflinks, [ key holders, ] key rings, [ collar clips, collar pins, ]
                    collar stays, tie bars, tie tacks, tie slides, belt buckles, and shirt studs; pill boxes and pin boxes made of or plated with
                    precious metals and their alloys; baby rattles, golf clubs, and place markers for golf balls made in whole or in part of
                    precious metals and their alloys; picture calendar and photograph frames made in whole or in part of precious metals
                    and their alloys. FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                    IC 016. US 002 005 022 023 029 037 038 050. G & S: Stationery; diaries, calendars, personal organizers, [ drawing
                    rulers, ] bookmarks, writing instruments and playing cards. FIRST USE: 19390000. FIRST USE IN COMMERCE:
                    19390000

                    IC 018. US 001 002 003 022 041. G & S: Leather goods, namely, [ purses, handbags, ] wallets, credit card cases [
                    and key cases ]. FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                    IC 021. US 002 013 023 029 030 033 040 050. G & S: Crystal glasses, bowls, vases, candy and jelly jars,
                    candlesticks, serving platters, decorative boxes, buckets and baskets; china, porcelain, and earthenware dinnerware,
                    bowls, serving platters, tea and coffee sets, mugs, vases, candy [ and jelly jars ], candlesticks, boxes and baskets.
                    FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                    IC 025. US 022 039. G & S: Clothing, namely, neckties, scarves and belts. FIRST USE: 19390000. FIRST USE IN
                    COMMERCE: 19390000




http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.10.1[3/19/2015 3:20:30 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 41 of 63
                  IC 035. US 100 101 102. G & S: Retail store and mail order catalog services featuring jewelry, watches and clocks,
                  giftware, dinnerware, flatware, table service pieces, baby gifts, decorative home furnishings, stationery, writing
                  instruments and desk accessories, clothing and accessories, trophies and medals, smokers' accessories, weather
                  monitoring accessories, bar accessories, and perfumery. FIRST USE: 19390000. FIRST USE IN COMMERCE:
                  19390000
 Mark
 Drawing          (2) DESIGN ONLY
 Code
 Design      19.05.25 - Boxes, cardboard (packing or storage); Cartons, packing or storage; Dumpster; Freight containers; Other
 Search Code large containers; Pallets for storing or moving cargo or freight ; shipping containers
             29.04.03 - Blue (single color used on packaging, labels or signs)
             29.05.03 - Blue (multiple colors used on the entire goods)
 Serial
                  75544375
 Number
 Filing Date      August 24, 1998
 Current
                  1A
 Basis
 Original
                  1A
 Filing Basis
 Published
 for              March 28, 2000
 Opposition
 Registration
              2359351
 Number
 Registration
              June 20, 2000
 Date
 Owner            (REGISTRANT) Tiffany and Company CORPORATION NEW YORK 727 Fifth Avenue New York NEW YORK 10022

                  (LAST LISTED OWNER) TIFFANY (NJ) LLC CORPORATION DELAWARE 15 SYLVAN WAY PARSIPPANY NEW
                  JERSEY 07054
 Assignment
                  ASSIGNMENT RECORDED
 Recorded
 Attorney of
                  LAWRENCE E. APOLZON
 Record
 Prior
               2184128
 Registrations
 Description      The mark consists of a shade of blue often referred to as robin's-egg blue which is used on boxes. The matter shown
 of Mark          in broken lines represents boxes of various sizes and serves to show positioning of the mark. No claim is made to
                  shape of the boxes. The drawing is lined for the color blue, and color is a feature of the mark.
 Type of Mark TRADEMARK. SERVICE MARK
 Register         PRINCIPAL-2(F)
 Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20100617.
 Renewal          1ST RENEWAL 20100617
 Live/Dead
                  LIVE
 Indicator




                                            |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.10.1[3/19/2015 3:20:30 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 42 of 63
            United States Patent and Trademark Office

             Home | Site Index| Search | Guides | Contacts| eBusiness| eBiz alerts | News| Help




 Assignments on the Web > Trademark Query


                                     Trademark Assignment Abstract of Title
  Total Assignments: 4
          Serial #: 75544375                Filing Dt: 08/24/1998                  Reg #: 2359351                  Reg. Dt: 06/20/2000
       Registrant: Tiffany and Company
             Mark:
  Assignment: 1
     Reel/Frame: 2153/0480                           Recorded: 10/12/1999                                            Pages: 5

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                                Exec Dt: 09/01/1999
                                                                                                  Entity Type: CORPORATION
                                                                                                  Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                               Entity Type: CORPORATION
                                                                                                  Citizenship: NEW JERSEY
                     727 FIFTH AVENUE

                     NEW YORK, NEW YORK 10022

  Correspondent: DORSEY & WHITNEY LLP

                     JOCELYN G. BOLLING

                     1001 PENNSYLVANIA AVENUE, N.W.

                     WASHINGTON, DC 20004
  Assignment: 2
     Reel/Frame: 2153/0923                           Recorded: 10/12/1999                                            Pages: 6

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                                Exec Dt: 09/01/1999
                                                                                                  Entity Type: CORPORATION
                                                                                                  Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                               Entity Type: CORPORATION
                                                                                                  Citizenship: NEW JERSEY
                     727 FIFTH AVENUE

                     NEW YORK, NEW YORK 10022

  Correspondent: DORSEY & WHITNEY LLP

                     PATRICIA RUSSELL BROWN

                     1001 PENNSYLVANIA AVENUE, N.W.

                     WASHINGTON, DC 20004
  Assignment: 3
     Reel/Frame: 3757/0871                           Recorded: 04/10/2008                                            Pages: 5

     Conveyance: MERGER EFFECTIVE 02012008
        Assignor: TIFFANY (NJ) INC.                                                                  Exec Dt: 01/29/2008
                                                                                                  Entity Type: CORPORATION
                                                                                                  Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                Entity Type: CORPORATION
                                                                                                  Citizenship: DELAWARE
                     15 SYLVAN WAY




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=75544375[3/19/2015 3:21:09 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 43 of 63
                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017
  Assignment: 4
     Reel/Frame: 3786/0665                                 Recorded: 06/02/2008                                                              Pages: 9

                 CORRECTIVE ASSIGNMENT TO CORRECT THE ENTITY TYPE OF THE ASSIGNEE ERRONEOUSLY IDENTIFIED AS A "DELAWARE
                 CORPORATION" INSTEAD OF "DELAWARE LIMITED LIABILITY COMPANY" PREVIOUSLY RECORDED ON REEL 003757 FRAME 0871.
     Conveyance:
                 ASSIGNOR(S) HEREBY CONFIRMS THE MERGER OF TIFFANY (NJ) INC., A NEW JERSEY CORPORATION, WITH AND INTO TIFFANY
                 (NJ) LLC, A DELAWARE LIMITED LIABILITY COMPANY.
        Assignor: TIFFANY (NJ) INC.                                                                                    Exec Dt: 01/29/2008
                                                                                                                   Entity Type: CORPORATION
                                                                                                                   Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                                 Entity Type: LIMITED LIABILITY COMPANY
                                                                                                                   Citizenship: DELAWARE
                   15 SYLVAN WAY

                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017


                                                                                                                                      Search Results as of: 03/19/2015 03:20 PM
                          If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571 -272 -3350. v.2.5
                                                             Web interface last modified: July 25, 2014 v.2.5




                                     | . HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=75544375[3/19/2015 3:21:09 PM]
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 44 of 63
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 45 of 63
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 46 of 63
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 47 of 63
6/20/2018
       Case                               Trademark
               0:19-cv-62651-RS Document 1-2        Electronic
                                               Entered     on Search
                                                               FLSDSystem (TESS)
                                                                     Docket    10/24/2019 Page 48 of 63
              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Jun 20 03:47:44 EDT 2018



  Logout     Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                          ( Use the "Back" button of the Internet Browser to return to
TESS)




 Goods and        IC 003. US 001 004 006 050 051 052. G & S: Fragrance products, namely, perfume, cologne, toilet water, [ toilet
 Services         soap, ] [ baby powder, ] [ body cream, bath gel, ] shower gel, body lotion [ and personal deodorant ]. FIRST USE:
                  19870000. FIRST USE IN COMMERCE: 19870000

                  IC 008. US 023 028 044. G & S: Tableware, namely, knives, forks and spoons; pocket knives, [ scissors, ] and
                  razors. FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                  IC 014. US 002 027 028 050. G & S: Jewelry; watches and clocks; precious and semi-precious stones; decorative
                  art objects made in whole or in part of precious metals and their alloys, namely, figurines, boxes and trophies;
                  natural and cultured pearls; metal wares made in whole or in part of precious metals, and their alloys, namely,
                  candelabras, candlesticks, cigar and cigarette boxes and ashtrays; bowls, serving trays, tumblers, pitchers,
                  corkscrews, cups, porringers, [ toothpicks ] and perfume flasks sold empty, all made in whole or in part of precious
                  metals and their alloys; bar accessories made of precious metals and their alloys, namely, coasters; clothing
                  accessories made of precious metals and their alloys, namely, money clips, cufflinks, [ key holders, ] key rings, [
                  collar clips, collar pins, ] collar stays, tie bars, tie tacks, [ tie slides, ] belt buckles, and shirt studs; pill boxes [ and
                  pin boxes ] made of or plated with precious metals and their alloys; [ baby rattles, ] golf clubs, and place markers
                  for golf balls made in whole or in part of precious metals and their alloys; picture, calendar and photograph frames
                  made in whole or in part of precious metals and their alloys. FIRST USE: 19390000. FIRST USE IN COMMERCE:
                  19390000

                  IC 016. US 002 005 022 023 029 037 038 050. G & S: Stationery; diaries, calendars, personal organizers, [
                  drawing rulers, ] bookmarks, writing instruments and playing cards. FIRST USE: 19390000. FIRST USE IN
                  COMMERCE: 19390000

                  IC 018. US 001 002 003 022 041. G & S: Leather goods, namely, purses, handbags, wallets, credit card cases, [
                  and key cases ]. FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                  IC 021. US 002 013 023 029 030 033 040 050. G & S: Crystal glasses, bowls, vases, candy and jelly jars,
                  candlesticks, serving platters, decorative boxes, buckets and baskets; china, porcelain, and earthenware
                  dinnerware, bowls, serving platters, tea and coffee sets, mugs, vases, candy and jelly jars, candlesticks, boxes
                  and baskets. FIRST USE: 19390000. FIRST USE IN COMMERCE: 19390000

                  IC 025. US 022 039. G & S: Clothing, namely, neckties, scarves and belts. FIRST USE: 19390000. FIRST USE IN
                  COMMERCE: 19390000


http://tess2.uspto.gov/bin/showfield?f=doc&state=4808:7ngt2p.2.1                                                                               1/2
6/20/2018
       Case                               Trademark
               0:19-cv-62651-RS Document 1-2        Electronic
                                               Entered     on Search
                                                               FLSDSystem (TESS)
                                                                     Docket    10/24/2019 Page 49 of 63
                  IC 035. US 100 101 102. G & S: Retail store and mail order catalog services featuring jewelry, watches and
                  clocks, giftware, dinnerware, flatware, table service pieces, baby gifts, decorative home furnishings, [ stationery, ]
                  writing instruments and desk accessories, clothing and accessories, trophies [ and medals, smokers' accessories,
                  weather monitoring accessories, ] bar accessories [, and perfumery ]. FIRST USE: 19390000. FIRST USE IN
                  COMMERCE: 19390000
 Mark
 Drawing       (2) DESIGN ONLY
 Code
 Design        19.07.11 - Bags, burlap; Bags, paper; Bags, shopping; Grocery bags; Litter bags; Paper bags; Sacks; Sacks filled
 Search Code with grain; Shopping bags
               29.02.03 - Blue (single color used for the entire goods/services)
 Serial
               75541599
 Number
 Filing Date   August 24, 1998
 Current
               1A
 Basis
 Original
               1A
 Filing Basis
 Published for
               October 10, 2000
 Opposition
 Registration
               2416795
 Number
 Registration
               January 2, 2001
 Date
 Owner         (REGISTRANT) Tiffany and Company CORPORATION NEW YORK 727 Fifth Avenue New York NEW YORK
               10022

                  (LAST LISTED OWNER) TIFFANY (NJ) LLC LIMITED LIABILITY COMPANY DELAWARE 15 SYLVAN WAY
                  PARSIPPANY NEW JERSEY 07054
 Assignment
                  ASSIGNMENT RECORDED
 Recorded
 Attorney of
                  LAWRENCE E. APOLZON
 Record
 Prior
                  2184128
 Registrations
 Description    The mark consists of a shade of blue often referred to as robin's-egg blue which is used on bags. The matter
 of Mark        shown in broken lines represents bags of various sizes and serves to show positioning of the mark. No claim is
                made to shape of the bags. The drawing is lined for the color blue, and color is a feature of the mark.
 Type of Mark TRADEMARK. SERVICE MARK
 Register       PRINCIPAL-2(F)
 Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20110103.
 Renewal        1ST RENEWAL 20110103
 Live/Dead
                LIVE
 Indicator




                                           |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




http://tess2.uspto.gov/bin/showfield?f=doc&state=4808:7ngt2p.2.1                                                                       2/2
6/20/2018
       Case                                 USPTO Assignments
              0:19-cv-62651-RS Document 1-2 Entered  on FLSD  on the Web
                                                                   Docket 10/24/2019 Page 50 of 63
             United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                               Trademark Assignment Abstract of Title
 Total Assignments: 4
        Serial #: 75541599               Filing Dt: 08/24/1998                Reg #: 2416795               Reg. Dt: 01/02/2001
     Registrant: Tiffany and Company
           Mark:
 Assignment: 1
     Reel/Frame: 2153/0480                         Recorded: 10/12/1999                                       Pages: 5

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                          Exec Dt: 09/01/1999
                                                                                         Entity Type: CORPORATION
                                                                                         Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                      Entity Type: CORPORATION
                    727 FIFTH AVENUE                                                     Citizenship: NEW JERSEY
                    NEW YORK, NEW YORK 10022
  Correspondent: DORSEY & WHITNEY LLP
                    JOCELYN G. BOLLING
                    1001 PENNSYLVANIA AVENUE, N.W.
                    WASHINGTON, DC 20004
 Assignment: 2
     Reel/Frame: 2153/0923                         Recorded: 10/12/1999                                       Pages: 6

     Conveyance: ASSIGNS THE ENTIRE INTEREST
        Assignor: TIFFANY AND COMPANY                                                          Exec Dt: 09/01/1999
                                                                                         Entity Type: CORPORATION
                                                                                         Citizenship: NEW YORK
        Assignee: TIFFANY (NJ) INC.                                                      Entity Type: CORPORATION
                    727 FIFTH AVENUE                                                     Citizenship: NEW JERSEY
                    NEW YORK, NEW YORK 10022
  Correspondent: DORSEY & WHITNEY LLP
                    PATRICIA RUSSELL BROWN
                    1001 PENNSYLVANIA AVENUE, N.W.
                    WASHINGTON, DC 20004
 Assignment: 3
     Reel/Frame: 3757/0871                         Recorded: 04/10/2008                                       Pages: 5

     Conveyance: MERGER EFFECTIVE 02012008
        Assignor: TIFFANY (NJ) INC.                                                            Exec Dt: 01/29/2008
                                                                                         Entity Type: CORPORATION
                                                                                         Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                       Entity Type: CORPORATION
                    15 SYLVAN WAY                                                        Citizenship: DELAWARE
                    PARSIPPANY, NEW JERSEY 07054
  Correspondent: LAWRENCE E. APOLZON
                    FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                    866 UNITED NATIONS PLAZA
                    NEW YORK, NY 10017
 Assignment: 4
     Reel/Frame: 3786/0665                         Recorded: 06/02/2008                                       Pages: 9

                    CORRECTIVE ASSIGNMENT TO CORRECT THE ENTITY TYPE OF THE ASSIGNEE ERRONEOUSLY IDENTIFIED AS A "DELAWARE
                    CORPORATION" INSTEAD OF "DELAWARE LIMITED LIABILITY COMPANY" PREVIOUSLY RECORDED ON REEL 003757 FRAME
     Conveyance:
                    0871. ASSIGNOR(S) HEREBY CONFIRMS THE MERGER OF TIFFANY (NJ) INC., A NEW JERSEY CORPORATION, WITH AND INTO
                    TIFFANY (NJ) LLC, A DELAWARE LIMITED LIABILITY COMPANY.

http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=75541599                                                1/2
6/20/2018
       Case                                 USPTO Assignments
              0:19-cv-62651-RS Document 1-2 Entered  on FLSD  on the Web
                                                                   Docket 10/24/2019 Page 51 of 63
        Assignor: TIFFANY (NJ) INC.                                                                                  Exec Dt: 01/29/2008
                                                                                                               Entity Type: CORPORATION
                                                                                                                Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                             Entity Type: LIMITED LIABILITY COMPANY
                    15 SYLVAN WAY                                                                               Citizenship: DELAWARE
                    PARSIPPANY, NEW JERSEY 07054
  Correspondent: LAWRENCE E. APOLZON
                    FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                    866 UNITED NATIONS PLAZA
                    NEW YORK, NY 10017


                                                                                                                                   Search Results as of: 06/20/2018 04:00 PM
                         If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                           Web interface last modified: August 25, 2017 v.2.6


                                | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=75541599                                                                                         2/2
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 52 of 63
Trademark Electronic Search System (TESS)
               Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 53 of 63
                United States Patent and Trademark Office

                Home | Site Index| Search | FAQ| Glossary | Guides | Contacts| eBusiness| eBiz alerts | News| Help


   Trademarks > Trademark Electronic Search System (TESS)
   
 TESS was last updated on Thu Mar 19 03:21:04 EDT 2015



      Logout   Please logout when you are done to release system resources allocated for you.

 Record 1 out of 1

                                                       ( Use the "Back" button of the Internet Browser to return to TESS)


 Word Mark          ATLAS
 Goods and          IC 014. US 002 027 028 050. G & S: jewelry; rings; bracelets; earrings; necklaces; pendants; tie clips; cuff-links; and
 Services           precious metal money clips. FIRST USE: 19950519. FIRST USE IN COMMERCE: 19950519

                    IC 021. US 002 013 023 029 030 033 040 050. G & S: crystal bowls; crystal candlesticks; crystal vases; crystal ice
                    buckets; crystal boxes; [ crystal tumblers; ] crystal beverage ware; [ crystal high-ball glasses; crystal pilsner stemware;
                    crystal wine glasses; ] and crystal carafes. FIRST USE: 19980800. FIRST USE IN COMMERCE: 19980800
 Mark
 Drawing            (1) TYPED DRAWING
 Code
 Serial
                    78304973
 Number
 Filing Date        September 24, 2003
 Current
                    1A
 Basis
 Original
                    1A
 Filing Basis
 Published
 for                June 29, 2004
 Opposition
 Registration
              2886655
 Number
 Registration
              September 21, 2004
 Date
 Owner              (REGISTRANT) Tiffany (NJ) Inc. CORPORATION NEW JERSEY 15 Sylvan Way Parsippany NEW JERSEY 07054

                    (LAST LISTED OWNER) TIFFANY (NJ) LLC LIMITED LIABILITY COMPANY DELAWARE 15 SYLVAN WAY
                    PARSIPPANY NEW JERSEY 07054
 Assignment
                    ASSIGNMENT RECORDED
 Recorded
 Attorney of
                    Lawrence E. Apolzon
 Record
 Prior
               1605467
 Registrations
 Type of Mark TRADEMARK
 Register           PRINCIPAL


http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.12.1[3/19/2015 3:23:04 PM]
Trademark Electronic Search System (TESS)
            Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 54 of 63
 Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20140918.
 Renewal          1ST RENEWAL 20140918
 Live/Dead
                  LIVE
 Indicator




                                            |.HOME | SITE INDEX| SEARCH | e BUSINESS | HELP | PRIVACY POLICY




http://tess2.uspto.gov/bin/showfield?f=doc&state=4804:5y2p4w.12.1[3/19/2015 3:23:04 PM]
USPTO Assignments on the Web
           Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 55 of 63
            United States Patent and Trademark Office

             Home | Site Index| Search | Guides | Contacts| eBusiness| eBiz alerts | News| Help




 Assignments on the Web > Trademark Query


                                       Trademark Assignment Abstract of Title
  Total Assignments: 2
          Serial #: 78304973                    Filing Dt: 09/24/2003                             Reg #: 2886655                           Reg. Dt: 09/21/2004
       Registrant: Tiffany (NJ) Inc.
             Mark: ATLAS
  Assignment: 1
     Reel/Frame: 3757/0871                                  Recorded: 04/10/2008                                                              Pages: 5

     Conveyance: MERGER EFFECTIVE 02012008
        Assignor: TIFFANY (NJ) INC.                                                                                     Exec Dt: 01/29/2008
                                                                                                                    Entity Type: CORPORATION
                                                                                                                    Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                                  Entity Type: CORPORATION
                                                                                                                    Citizenship: DELAWARE
                   15 SYLVAN WAY

                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017
  Assignment: 2
     Reel/Frame: 3786/0665                                  Recorded: 06/02/2008                                                              Pages: 9

                   CORRECTIVE ASSIGNMENT TO CORRECT THE ENTITY TYPE OF THE ASSIGNEE ERRONEOUSLY IDENTIFIED AS A "DELAWARE
                   CORPORATION" INSTEAD OF "DELAWARE LIMITED LIABILITY COMPANY" PREVIOUSLY RECORDED ON REEL 003757 FRAME 0871.
     Conveyance:
                   ASSIGNOR(S) HEREBY CONFIRMS THE MERGER OF TIFFANY (NJ) INC., A NEW JERSEY CORPORATION, WITH AND INTO TIFFANY
                   (NJ) LLC, A DELAWARE LIMITED LIABILITY COMPANY.
        Assignor: TIFFANY (NJ) INC.                                                                                     Exec Dt: 01/29/2008
                                                                                                                    Entity Type: CORPORATION
                                                                                                                    Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                                  Entity Type: LIMITED LIABILITY COMPANY
                                                                                                                    Citizenship: DELAWARE
                   15 SYLVAN WAY

                   PARSIPPANY, NEW JERSEY 07054

  Correspondent: LAWRENCE E. APOLZON

                   FROSS ZELNICK LEHRMAN & ZISSU, P.C.

                   866 UNITED NATIONS PLAZA

                   NEW YORK, NY 10017


                                                                                                                                       Search Results as of: 03/19/2015 03:23 PM
                           If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571 -272 -3350. v.2.5
                                                              Web interface last modified: July 25, 2014 v.2.5




                                       | . HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=78304973[3/19/2015 3:23:37 PM]
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 56 of 63
9/5/2019
       Case                               Trademark
               0:19-cv-62651-RS Document 1-2        Electronic
                                               Entered     onSearch
                                                               FLSD System (TESS)10/24/2019 Page 57 of 63
                                                                       Docket
              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Thu Sep 5 04:51:44 EDT 2019



  Logout    Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                            ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark             TIFFANY & CO.
 Goods and             IC 009. US 021 023 026 036 038. G & S: eyeglasses, eyeglass frames, eyeglass cases, sunglasses [, chains
 Services              and cords for eyeglasses ]. FIRST USE: 20020318. FIRST USE IN COMMERCE: 20020318
 Standard
 Characters
 Claimed
 Mark Drawing
                       (4) STANDARD CHARACTER MARK
 Code
 Trademark
 Search Facility       NOTATION-SYMBOLS Notation Symbols such as Non-Latin characters,punctuation and mathematical
 Classification        signs,zodiac signs,prescription marks
 Code
 Serial Number         78893794
 Filing Date           May 26, 2006
 Current Basis         1A
 Original Filing
                       1B
 Basis
 Published for
                       January 2, 2007
 Opposition
 Registration
                       3433239
 Number
 Registration Date     May 20, 2008
 Owner                 (REGISTRANT) Tiffany (NJ) Inc. CORPORATION NEW JERSEY 15 Sylvan Way Parsippany NEW JERSEY
                       07054

                       (LAST LISTED OWNER) TIFFANY (NJ) LLC LIMITED LIABILITY COMPANY DELAWARE 15 SYLVAN WAY
                       PARSIPPANY NEW JERSEY 07054
 Assignment
                       ASSIGNMENT RECORDED
 Recorded
 Attorney of
                       Lawrence E. Apolzon
 Record

tess2.uspto.gov/bin/showfield?f=doc&state=4808:qa7yl9.2.1                                                                     1/2
9/5/2019
       Case                               Trademark
               0:19-cv-62651-RS Document 1-2        Electronic
                                               Entered     onSearch
                                                               FLSD System (TESS)10/24/2019 Page 58 of 63
                                                                       Docket
 Prior                 1774071
 Registrations
 Type of Mark          TRADEMARK
 Register              PRINCIPAL
 Affidavit Text        SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20171005.
 Renewal               1ST RENEWAL 20171005
 Live/Dead
                       LIVE
 Indicator




                                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tess2.uspto.gov/bin/showfield?f=doc&state=4808:qa7yl9.2.1                                                   2/2
9/5/2019
       Case                                 USPTO Assignments
              0:19-cv-62651-RS Document 1-2 Entered   on FLSD on the Web
                                                                   Docket 10/24/2019 Page 59 of 63
             United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                Trademark Assignment Abstract of Title
 Total Assignments: 2
        Serial #: 78893794                   Filing Dt: 05/26/2006                            Reg #: 3433239                           Reg. Dt: 05/20/2008
     Registrant: Tiffany (NJ) Inc.
           Mark: TIFFANY & CO.
 Assignment: 1
     Reel/Frame: 3757/0871                                 Recorded: 04/10/2008                                                            Pages: 5

    Conveyance: MERGER EFFECTIVE 02012008
        Assignor: TIFFANY (NJ) INC.                                                                                  Exec Dt: 01/29/2008
                                                                                                               Entity Type: CORPORATION
                                                                                                                Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                             Entity Type: CORPORATION
                    15 SYLVAN WAY                                                                               Citizenship: DELAWARE
                    PARSIPPANY, NEW JERSEY 07054
  Correspondent: LAWRENCE E. APOLZON
                    FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                    866 UNITED NATIONS PLAZA
                    NEW YORK, NY 10017
 Assignment: 2
     Reel/Frame: 3786/0665                                 Recorded: 06/02/2008                                                            Pages: 9

                CORRECTIVE ASSIGNMENT TO CORRECT THE ENTITY TYPE OF THE ASSIGNEE ERRONEOUSLY IDENTIFIED AS A "DELAWARE
                CORPORATION" INSTEAD OF "DELAWARE LIMITED LIABILITY COMPANY" PREVIOUSLY RECORDED ON REEL 003757 FRAME
    Conveyance:
                0871. ASSIGNOR(S) HEREBY CONFIRMS THE MERGER OF TIFFANY (NJ) INC., A NEW JERSEY CORPORATION, WITH AND INTO
                TIFFANY (NJ) LLC, A DELAWARE LIMITED LIABILITY COMPANY.
        Assignor: TIFFANY (NJ) INC.                                                                                  Exec Dt: 01/29/2008
                                                                                                               Entity Type: CORPORATION
                                                                                                                Citizenship: NEW JERSEY
        Assignee: TIFFANY (NJ) LLC                                                                             Entity Type: LIMITED LIABILITY COMPANY
                    15 SYLVAN WAY                                                                               Citizenship: DELAWARE
                    PARSIPPANY, NEW JERSEY 07054
  Correspondent: LAWRENCE E. APOLZON
                    FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                    866 UNITED NATIONS PLAZA
                    NEW YORK, NY 10017


                                                                                                                                   Search Results as of: 09/05/2019 06:19 PM
                         If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                           Web interface last modified: August 25, 2017 v.2.6


                                | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=78893794                                                                                                1/1
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 60 of 63
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 61 of 63
 Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 62 of 63




Reg. No. 5,176,498         Tiffany (NJ) LLC (DELAWARE LIMITED LIABILITY COMPANY)
                           15 Sylvan Way
Registered Apr. 04, 2017   Parsippany, NJ 07054

                           CLASS 14: Jewelry
Int. Cl.: 14
                           FIRST USE 00-00-1982; IN COMMERCE 00-00-1982
Trademark
                           The color(s) blue is/are claimed as a feature of the mark.
Principal Register
                           The mark consists of a shade of blue that is used on product packaging in the form of jewelry
                           pouches with drawstrings. The broken lines depicting the jewelry pouch and drawstrings
                           indicate placement of the mark on the product packaging and are not part of the mark.

                           OWNER OF U.S. REG. NO. 2416794, 2184128, 2359351

                           SEC.2(F)

                           SER. NO. 87-196,285, FILED 10-07-2016
                           ANDREW C LEASER, EXAMINING ATTORNEY
Case 0:19-cv-62651-RS Document 1-2 Entered on FLSD Docket 10/24/2019 Page 63 of 63



        REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

   Requirements in the First Ten Years*
   What and When to File:

        First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
        years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
        registration will continue in force for the remainder of the ten-year period, calculated from the registration
        date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

        Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
        for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


   Requirements in Successive Ten-Year Periods*
   What and When to File:

        You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
        between every 9th and 10th-year period, calculated from the registration date.*


   Grace Period Filings*

   The above documents will be accepted as timely if filed within six months after the deadlines listed above with
   the payment of an additional fee.

   *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
   extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
   (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
   The time periods for filing are based on the U.S. registration date (not the international registration date). The
   deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
   nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
   do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
   international registration at the International Bureau of the World Intellectual Property Organization, under
   Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
   date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
   international registration, see http://www.wipo.int/madrid/en/.

   NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
   USPTO website for further information. With the exception of renewal applications for registered
   extensions of protection, you can file the registration maintenance documents referenced above online at h
   ttp://www.uspto.gov.

   NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
   owners/holders who authorize e-mail communication and maintain a current e-mail address with the
   USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
   Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
   available at http://www.uspto.gov.




                                             Page: 2 of 2 / RN # 5176498
